IT IS HEREBY ADJUDGED and DECREED that the
below described is SO ORDERED.


Dated: August 23, 2019.

                                                 __________________________________
                                                        H. CHRISTOPHER MOTT
                                                 UNITED STATES BANKRUPTCY JUDGE
________________________________________________________________


                  IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                              EL PASO DIVISION

IN RE:                                      §
ROGELIO VELEZ                               §   Case No. 18-32109-HCM
            Debtor.                         §      (Chapter 7)
KAPITUS SERVICING, INC.,                    §
F/K/A COLONIAL FUNDING NETWORK,             §
INC., AS SERVIVING AGENT FOR                §
PROFESSIONAL MERCHANT ADVANCE               §
CAPITAL, LLC                                §
              Plaintiffs,                   §
v.                                          §   Adversary No. 19-03004-hcm
                                            §
ROGELIO VELEZ                               §
            Defendant.                      §

                          MODIFIED SCHEDULING ORDER

      Given the Order entered by the Court on August 21, 2019 extending the time for
Defendant to retain counsel and filed an Amended Answer until September 20, 2019, the
Court finds that the following Modified Scheduling Order should be entered in this
adversary proceeding extending certain deadlines.

      IT IS THEREFORE ORDERED AND NOTICE IS HEREBY GIVEN AS FOLLOWS:

   1. The Scheduling Order entered by the Court in this adversary proceeding on April
      25, 2019 (“Scheduling Order”) (dkt# 7) is hereby modified in the following respects:



                                                                                        1
         A.      By November 5, 2019, the parties shall complete discovery. The parties
         may, by mutual agreement, continue discovery beyond such deadline, but there
         will no intervention by the Court except in extraordinary circumstances.

         B.    By November 18, 2019, all dispositive motions shall be filed and served.
         See L. Rule 7007(a) for the definition of dispositive motions.

         C.     Docket call for trial is hereby reset for December 18, 2019 at 2:00 p.m.
         (MT) in the United States Bankruptcy Court, 511 E. San Antonio Ave., 4th floor,
         El Paso, Texas. Docket call for trial currently set for September 18, 2019, is
         hereby cancelled.

         D.    By December 10, 2019, the parties shall file a proposed JOINT Pre-Trial
         Order as provided in Local Rule 7016(c).

         E.     By December 10, 2019, each party shall separately submit proposed
         findings of fact and conclusions of law as provided in Local Rule 7016(d).

     2.     Except as expressly modified herein, the deadlines and terms of the
Scheduling Order (dkt# 7) entered by the Court shall remain in effect.

                                        ###




                                                                                      2
